                         Case 3:18-cv-05504-CRB Document 81 Filed 02/02/21 Page 1 of 3




                 1 MUSICK, PEELER & GARRETT LLP
                                 624 South Grand Avenue, Suite 2000
                 2               Los Angeles, California 90017-3383
                                      Telephone (213) 629-7600
                 3                    Facsimile (213) 624-1376

                 4 David A. Tartaglio (State Bar No. 117232)
                    d.tartaglio@musickpeeler.com
                 5 Chad A. Westfall (State Bar No. 208968)
                    c.westfall@musickpeeler.com
                 6
                   Attorneys for Plaintiff/Counter-Defendant
                 7 LANDMARK AMERICAN INSURANCE COMPANY

                 8                                        UNITED STATES DISTRICT COURT

                 9                NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION

             10

             11 LANDMARK AMERICAN INSURANCE                              Case No. 3:18-cv-05504-CRB
                COMPANY,
             12                                                          Honorable Charles R. Breyer
                          Plaintiff,
             13                                                          STIPULATION OF DISMISSAL OF
                     vs.                                                 ENTIRE ACTION WITH PREJUDICE
             14
                NAVIGATORS INSURANCE COMPANY,                             ORDER
             15 PHILADELPHIA INDEMNITY
                INSURANCE COMPANY, Does 1 through
             16 20,

             17                  Defendants.
                     _____________________________________
             18
                AND RELATED COUNTER-CLAIM AND
             19 CROSS-CLAIM

             20

             21

             22

             23

             24

             25

             26
             27

             28
MUSICK, PEELER
& GARRETT LLP        1268965.1
                                            STIPULATION OF DISMISSAL OF ENTIRE ACTION WITH PREJUDICE
                         Case 3:18-cv-05504-CRB Document 81 Filed 02/02/21 Page 2 of 3




                 1               Pursuant to FRCP 41, the parties to this action hereby stipulate and agree to the dismissal

                 2 of this entire matter with prejudice, each side to bear their own attorneys’ fees and costs.

                 3 DATED: February 2, 2021                          MUSICK, PEELER & GARRETT LLP

                 4

                 5
                                                                    By:       /s/ Chad A. Westfall
                 6                                                     Chad A. Westfall
                                                                       Attorneys for LANDMARK AMERICAN
                 7                                                     INSURANCE COMPANY
                     DATED: February 2, 2021                        GREENAN, PEFFER, SALLANDER & LALLY LLP
                 8

                 9                                                  By: /s/ Robert L. Sallander, Jr.
                                                                         Robert L. Sallander, Jr.
             10                                                          Robert G. Seeds
                                                                         Counsel for NAVIGATORS INSURANCE
             11                                                          COMPANY
             12 DATED: February 2, 2021                             de LUCA LEVINE LLC

             13                                                     By: /s/ Kenneth T. Levine
                                                                        Kenneth T. Levine
             14                                                         Andrew Hunt
                                                                        Counsel for PHILADELPHIA INDEMNITY
             15                                                         INSURANCE COMPANY
             16

             17

             18
             19

             20

             21

             22

             23

             24

             25

             26
             27

             28
MUSICK, PEELER
& GARRETT LLP        1268965.1                                             2
                                          STIPULATION OF DISMISSAL OF ENTIRE ACTION WITH PREJUDICE
                         Case 3:18-cv-05504-CRB Document 81 Filed 02/02/21 Page 3 of 3




                 1                                        SIGNATURE CERTIFICATION
                 2               Pursuant to rule 5-1(i)(3) of the Civil Local Rules of this court, I hereby Certify that the

                 3 content of this document is acceptable to counsel identified in the signature blocks above and that

                 4 I have obtained their authorization to affix their electronic signatures to this document.

                 5 DATED: February 2, 2021                           MUSICK, PEELER & GARRETT LLP

                 6

                 7                                                   By:          /s/ Chad A. Westfall
                                                                           Chad A. Westfall
                 8                                                         Attorneys for LANDMARK AMERICAN
                                                                           INSURANCE COMPANY
                 9

             10 PURSUANT TO STIPULATION, IT IS SO ORDERED.

             11 DATED: February 2, 2021

             12

             13
                                                                         U.S. District Court Judge
             14

             15

             16

             17

             18
             19

             20

             21

             22

             23

             24

             25

             26
             27

             28
MUSICK, PEELER
& GARRETT LLP        1268965.1                                              3
                                          STIPULATION OF DISMISSAL OF ENTIRE ACTION WITH PREJUDICE
